UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1721


CHONG SU YI, People of Similar Situations,

                      Plaintiff – Appellant,

          v.

GOLDEN CORRAL,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-01151-TDC)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chong Su Yi appeals the district court’s order dismissing

his complaint under 28 U.S.C. § 1915(e)(2) (2012).                           We have

reviewed the record and find no reversible error.                      Accordingly,

we modify the district court’s order to show that the dismissal

is   without   prejudice    and    affirm       as    modified   for   the   reasons

stated   by    the    district    court.         Yi    v.   Golden     Corral,   No.

8:16-cv-01151-TDC (D. Md. May 31, 2016); see also Nagy v. FMC

Butner, 376 F.3d 252, 258 (4th Cir. 2004).                       We dispense with

oral   argument      because    the     facts    and    legal    contentions     are

adequately     presented   in     the    materials      before    this   court   and

argument would not aid the decisional process.



                                                            AFFIRMED AS MODIFIED




                                          2